Motion Denied; Order filed May 19, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00658-CR
                                ____________

                        LAURA LEA KOLB, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 14CR3253


                                    ORDER

      Appellant is represented by appointed counsel, Mark W. Stevens. Appellant’s
brief was originally due February 15, 2016. We have granted a total of 90 days’
extension to file appellant’s brief until May 11, 2016. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On May 12, 2016, counsel filed a further request
for extension of time to file appellant’s brief. Counsel did not allege any exceptional
circumstances in the request.

      We deny the request for extension and issue the following order.

      We order Mark W. Stevens to file a brief with the clerk of this court on or
before June 10, 2016. If counsel does not timely file appellant’s brief as ordered, the
court will issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.